NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 18 February 2022 has been entered. Claims 1-12 have been amended. No claims have been cancelled. Claim 13 has been added. Claims 1-13 are still pending in this application, with claims 1, 11, and 13 being independent. The claim objections set forth in the previous Non-Final office action mailed 19 November 2021 are overcome by Applicant’s amendments. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey Wellman (Reg. No. 73,885) on 12 May 2022 (please see attached interview summary form PTO-413, paper no. 20220513).

The application has been amended as follows:
Regarding claim 1, claim 1 is cancelled.
Regarding claim 2, claim 2 is amended as follows: --…2. (Currently Amended) The optical system according to claim 13, wherein the elliptical profile is in a first plane perpendicular to the screen and passing through each respective light source associated with said respective cavity...--.
Regarding claim 3, claim 3 is amended as follows: --…3. (Currently Amended) The optical system according to claim 13, wherein the parabolic profile is in a second plane perpendicular to the screen that passes through each light source associated with said respective cavity…--.
Regarding claim 4, claim 4 is amended as follows: --…4. (Currently Amended) The optical system according to claim 13, in which each light source is a red, green, and blue(RGB) light source or a red, green, blue, and white(RGBW) light source…--.
Regarding claim 5, claim 5 is amended as follows: --…5. (Currently Amended) The optical system according to claim 13, in which the light box comprises a dimension along a stacking axis that is variable between a first longitudinal end and a second longitudinal end…--.
Regarding claim 6, claim 6 is amended as follows: --…6. (Currently Amended) The optical system according to claim 13, in which a ratio between a first dimension specific to a wall of a cavity and a second dimension specific to the light box is inclusive between 40% and 85%, where the first dimension and the second dimension is measured parallel to the stacking axis…--.
Regarding claim 9, claim 9 is amended as follows: --…9. (Currently Amended) The optical system according to claim 13, in which the screen is a diffusing screen…--.
Regarding claim 10, claim 10 is amended as follows: --…10. (Currently Amended) The optical system according to claim 13, in which the optical system includes a control module configured to give instructions for selective activation of said light sources to enable a display of a dynamic or a multicolour light signal…--.
Regarding claim 11, claim 11 is amended as follows: --…11. (Currently Amended) A motor vehicle including an interior lighting device, the interior lighting device having an optical system comprising: a screen; a plurality of light sources disposed in series in a line along a first direction, with the plurality of light sources being configured to be activated independently of one another and to project a light beam onto the screen; and a light box, with the light box being between the plurality of light sources and the screen and the light box including a plurality of cavities, with each of the plurality of light sources being associated with a respective cavity of the light box, with each of the plurality of cavities including a parabolic profile in the first direction and an elliptical profile in a second direction, with the second direction being perpendicular of the first direction, wherein the elliptical profile reflects the light beam towards the center of the screen and the parabolic profile reflects the light beam towards the edges of the screen…--.
Regarding claim 12, claim 12 is amended as follows: --…12.  (Currently Amended) The motor vehicle according to claim 11, in which the optical system is situated at a level of a strip on a door or 
Regarding claim 13, claim 13 is amended as follows: --…13. (Currently Amended) An optical system, comprising: a screen; a plurality of light sources disposed in series in a line along a first direction, with the plurality of light sources being configured to be activated independently of one another and to project a light beam onto the screen; and a light box, with the light box being between the plurality of light sources and the screen and the light box including a plurality of cavities, with each of the plurality of light sources being associated with a respective cavity of the light box, with each of the plurality of cavities including a parabolic profile in the first direction and an elliptical profile in a second direction, with the second direction being perpendicular of the first direction, wherein the elliptical profile reflects the light beam towards the center of the screen and the parabolic profile reflects the light beam towards the edges of the screen…--.

Reasons for Allowance
Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, the prior art of record does not teach, or merely suggest, an optical system, comprising: a screen; a plurality of light sources disposed in series in a line along a first direction, with the plurality of light sources being configured to be activated independently of one another and to project a light beam onto the screen; and a light box, with the light box being between the plurality of light sources and the screen and the light box including a plurality of cavities, with each of the plurality of light sources being associated with a respective cavity of the light box, with each of the plurality of cavities including a parabolic profile in the first direction and an elliptical profile in a second direction, with the second direction being perpendicular of the first direction, wherein the elliptical profile reflects the light beam towards the center of the screen and the parabolic profile reflects the light beam towards the edges of the screen.
The closest prior art of record: Pasotti (US 2015/0266419 A1), Zietz (US 2016/0031369 Al), and Mauter et al. (DE 19702957 A1), teach or suggest various features of the claimed invention, but each of the above-cited references fail to disclose, or teach or suggest in combination: “…each of the plurality of cavities including a parabolic profile in the first direction and an elliptical profile in a second direction, with the second direction being perpendicular of the first direction, wherein the elliptical profile reflects the light beam towards the center of the screen and the parabolic profile reflects the light beam towards the edges of the screen…,” as recited in combination with all of the limitations of claim 13. Additionally, there does not appear to be any reason absent Applicant's disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant's disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claims 2-10 are allowed as they depend upon and further limit allowed claim 13.
Regarding claim 11, the prior art of record does not teach, or merely suggest, a motor vehicle including an interior lighting device, the interior lighting device having an optical system comprising: a screen; a plurality of light sources disposed in series in a line along a first direction, with the plurality of light sources being configured to be activated independently of one another and to project a light beam onto the screen; and a light box, with the light box being between the plurality of light sources and the screen and the light box including a plurality of cavities, with each of the plurality of light sources being associated with a respective cavity of the light box, with each of the plurality of cavities including a parabolic profile in the first direction and an elliptical profile in a second direction, with the second direction being perpendicular of the first direction, wherein the elliptical profile reflects the light beam towards the center of the screen and the parabolic profile reflects the light beam towards the edges of the screen.
The closest prior art of record: Pasotti (US 2015/0266419 A1), Zietz (US 2016/0031369 Al), and Mauter et al. (DE 19702957 A1) teach or suggest various features of the claimed invention, but each of the above-cited references fail to disclose, or teach or suggest in combination: “…each of the plurality of cavities including a parabolic profile in the first direction and an elliptical profile in a second direction, with the second direction being perpendicular of the first direction, wherein the elliptical profile reflects the light beam towards the center of the screen and the parabolic profile reflects the light beam towards the edges of the screen…,” as recited in combination with all of the limitations of claim 11. Additionally, there does not appear to be any reason absent Applicant's disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant's disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claim 12 is allowed as it depends upon and further limits allowed claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Examiner, Art Unit 2875